Exhibit 10.1

[On Google Letterhead]

January 10, 2012

Dear Diane,

On behalf of Google Inc., I am pleased to offer you a position as a member of
Google’s Board of Directors (the Board) with an effective date of January 12,
2012.

As compensation for your services to Google, you will be granted an initial
equity award of $1,000,000 in the form of Google Stock Units (GSUs) on the first
Wednesday of the month following your initial appointment (i.e., grant date of
February 1, 2012). The exact number of GSUs comprising this grant will be
calculated by dividing $1,000,000 by the closing price of Google’s Class A
common stock on the day prior to grant. These GSUs will vest at the rate of 25%
on the 25th day of the month in which the grant’s first anniversary occurs, and
an additional 1/48th will vest on the 25th day of each month thereafter, subject
to continued service on the Board on the applicable vesting date.

Following each annual stockholder meeting, you will be eligible to receive
annualized compensation of a $350,000 GSU grant and a $75,000 cash retainer for
the prior year of service. Note your 2012 awards will be prorated based upon the
time between the effective date of your appointment and the stockholder meeting.
Shares and cash payments will be made the first Wednesday of the month following
the stockholder meeting. If the US financial markets are closed on that date,
GSUs will be granted on the following Wednesday. The exact number of GSUs
comprising this grant will be calculated by dividing the GSU grant value by the
closing price of Google’s stock on the day prior to grant. These GSUs will vest
monthly over a period of four years, beginning on the 25th day of the month
following grant, until fully vested.

At the time of vest, any vested GSUs will convert to Google Class A common
shares. If the US financial markets are closed on a vesting date, shares will
vest on the next trading day. Vesting in GSUs is contingent on continued service
on the Board on the applicable vesting dates. These awards and all future equity
awards are subject to the terms and conditions of applicable plan documents and
award agreements. Please note that ongoing compensation for service on the Board
may be changed at any time at the discretion of the Board.

You will also be reimbursed for all reasonable expenses incurred by you in
connection with your services to Google. All expense reimbursements are in
accordance with established Google policies.

We typically hold at least four one-day Board meetings per year. Board meetings
are generally held on-site at Google and we would hope that your schedule would
permit you to attend all of the meetings in person (note that telephonic
attendance is also possible). In addition, there may be telephonic calls to
address special projects that arise from time to time. The Board has delegated
certain duties to other committees, on which you may be asked to participate. At
this time, we request your participation on the Audit Committee.

Nothing in this offer or the GSU agreement should be construed to interfere with
or otherwise restrict in any way the rights of Google and Google’s stockholders
to remove any individual from the Board at any time in accordance with the
provisions of applicable law.

This letter sets forth the terms of your service with Google and supersedes any
prior representations or agreements, whether written or oral. This letter may
not be modified or amended except by a written agreement, signed by a
representative of Google and by you.



--------------------------------------------------------------------------------

We hope that you find the above terms acceptable. You may indicate your
agreement with these terms and accept this offer by signing and dating both the
enclosed duplicate and original letter and returning them to Kent Walker, our
General Counsel.

Diane, I am looking forward to you joining Google’s Board of Directors. I
believe you will make a significant contribution to Google.

Sincerely,

Google Inc.

 

/s/ John L. Hennessy

John L. Hennessy

on behalf of the Nominating and Corporate Governance Committee

of the Board

Accepted and agreed to this

11th day of January, 2012

 

/s/ Diane B. Greene

DIANE B. GREENE